                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                   3:17-CR-00107

UNITED STATES OF AMERICA                            )
                                                    )           ORDER FOR FORFEITURE
       v.                                           )            OF SUBSTITUTE RES
                                                    )
MEHRET KIBROM ZEMHRET                               )


       THIS MATTER is before the Court on the United States of America’s Motion for

Forfeiture of Substitute Res. (Doc. No. 42).

       For the reasons set forth in the Motion, this Court hereby GRANTS the Motion.

       The $25,000 tendered by Defendant to the United States is hereby forfeited as a substitute

res for the real property at 1403 N. Bond Street, Baltimore, Maryland 21213 (“the Real Property”)

and the Real Property is hereby dismissed from this action.

       SO ORDERED.

 Signed: January 14, 2021




       Case 3:17-cr-00107-RJC-DCK Document 43 Filed 01/15/21 Page 1 of 1
